        Case 2:20-cv-00791-ILRL-KWR Document 1 Filed 03/06/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

PAIGE F. CRESPO                                                      CIVIL ACTION

VS.                                                                  NO. 2:20-CV-0791

LIBERTY LIFE ASSURANCE COMPANY OF BOSTON


                                          COMPLAINT

     The Complaint of Paige F. Crespo respectfully alleges:

1.      This is a claim for ERISA long term disability benefits.

2.      This Court has jurisdiction and venue under 29 U.S.C. § 1001 et seq.; 29 U.S.C. §

        1132(e)(1)(2).

3.      Plaintiff, Paige F. Crespo, of lawful age and a resident of New Orleans, Louisiana, is a

        plan participant and beneficiary of an ERISA plan created by her employer, Ochsner Clinic

        Foundation and an insured participant of a group disability policy issued by Liberty Life

        Assurance Company of Boston.

4.      Defendant, Liberty Life Assurance Company of Boston (“Liberty”), is a foreign

        corporation, doing business in Louisiana. Upon information and belief, Liberty is

        incorporated in Boston, Massachusetts, and its principal place of business is in the state of

        Massachusetts.

5.      Liberty issued a group policy insuring the employees of Ochsner Clinic Foundation.

        Plaintiff is a beneficiary and insured under the policy.

6.      ERISA mandates that all plan administrators discharge their duties in the interest of plan

        participants and beneficiaries. 29 U.S.C. § 1104(a)(1).




                                                  1
      Case 2:20-cv-00791-ILRL-KWR Document 1 Filed 03/06/20 Page 2 of 3



7.    Plaintiff is disabled under the terms of the plan and is currently receiving LTD benefits

      from Defendant.

8.    Plaintiff is disabled under the terms of the disability policy issued by Liberty.

9.    Plaintiff has appealed the amount of her benefits to Liberty, requesting that Liberty increase

      the amount of her monthly benefits. More specifically, Liberty failed to include certain

      forms of earnings when determining her basic monthly earnings.

10.   Liberty unlawfully denied Plaintiff benefits she is entitled to under terms of the disability

      policy.

11.   Plaintiff appealed the denial, challenging Liberty’s decision regarding the amount of

      benefits that Liberty determined to be due to Plaintiff.

12.   Liberty has refused to increase her monthly benefits.

13.   Liberty’s denials are based on insubstantial evidence and are arbitrary and an abuse of

      discretion.

14.   Plaintiff has exhausted her administrative remedies and now files this suit to reverse

      Liberty’s denial of benefits.

15.   Liberty has abused its discretion as plan administrator by denying Plaintiff’s claim for

      disability benefits in bad faith.

16.   Liberty administered Plaintiff’s claim with an inherent and structural conflict of interest as

      Liberty is liable to pay benefits from its own assets to Plaintiff, and each payment depletes

      Liberty’s assets.

17.   Liberty has failed to give the policy and Plan a uniform construction and interpretation.




                                                2
      Case 2:20-cv-00791-ILRL-KWR Document 1 Filed 03/06/20 Page 3 of 3



18.   Liberty chooses to conduct reviews of denied claims in order to maintain strict control

      over its risk of loss and to maintain higher profit margins than if a financially independent

      third party decided the appeals.

19.   As a routine business practice, Liberty uses the appeals process to support initial benefit

      denials rather than to review impartially whether it should reverse appealed denials.

20.   Plaintiff has been denied the benefits due to her under the Plan, has suffered, and is

      continuing to suffer economic loss as a result.

21.   Plaintiff is entitled to an award of interest on all money that Defendants should have paid

      to Plaintiff.

22.   Defendants’ denial has required Plaintiff to hire attorneys to represent her in this matter to

      recover benefits due to her under the Plan.


      WHEREFORE, Plaintiff prays for judgment against each Defendant as follows:

      1.      For all benefits due Plaintiff in the past and future under the Plan, plus pre- and

              post-judgment interest;

      2.      For all reasonable attorney fees;

      3.      For costs of suit; and

      4.      For all other relief as the facts and law may provide.



                                                      Respectfully submitted,

                                                      /s/ Reagan L. Toledano
                                                      Willeford & Toledano
                                                      Reagan L. Toledano (La. 29687)
                                                      James F. Willeford (La. 13485)
                                                      201 St. Charles Avenue, Suite 4208
                                                      New Orleans, Louisiana 70170
                                                      (504) 582-1286; (f) (313)692-5927
                                                      rtoledano@willefordlaw.com


                                                  3
